PER CURIAM.
Antonio Morena declared his intention to become a citizen of the United States prior to the act of Congress entitled “An act to establish a Bureau of Immigration and Naturalization, and to provide a uniform rule for the naturalization of aliens throughout the United States,” passed June 29, 1906 (chapter 3592, 34 Stat. 596), and was admitted to citizenship upon a petition filed more than seven years after the act without renewing his declaration. The United States moved the District Court to annul its order admitting Antonio Morena to citizenship and to cancel his certificate of naturalization. The motion was denied and the United States took this appeal.
In view of conflicting decisions in several jurisdictions upon the question here in issue, and with the object of obtaining a ruling that •would insure uniformity in the administration of the said act, this court certified several questions to the Supreme Court of the United Stales (Judicial Code [Act March 3, 1911, c. 231] § 239, 36 Stat. 1157 [Comp. St. 1916, § 1216]), of which the one controlling the decision in this case is as follows:
“Is an alien who has made a declaration of intention before the act of 1906 required, to file his petition for citizenship at a time not more than, seven years after the date of the act?”
The Supreme Court has answered this question in the affirmative. 245 U. S. 392, 38 Sup. Ct. 151, 62 E. Ed. -—. The decree of the District Court, dismissing the petition of the United States, is therefore reversed, with the direction that the order admitting Antonio Morena to citizenship be vacated, and the certificate of citizenship granted thereupon be canceled.